Filed 7/19/22 P. v. Glee CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
  California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                      or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                  DIVISION TWO



 THE PEOPLE,

           Plaintiff and Respondent,                                      E078358

 v.                                                                       (Super.Ct.No. FSB21000298)

 CLEOPHUS GLEE,                                                           OPINION

           Defendant and Appellant.




         APPEAL from the Superior Court of San Bernardino County. Michael A. Smith,

Judge. Affirmed.

         Dawn S. Mortazavi, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Defendant and appellant Cleophus Glee appeals the order of the San Bernardino

Superior Court putting into effect a three-year suspended prison sentence after finding he

violated his probation. We affirm.



                                                              1
                                BACKGROUND

       In April 2021, defendant pled no contest to injuring a cohabitant in violation of

Penal Code section 273.5, subdivision (a). He was given a suspended mid-term sentence

of three years in state prison and placed on felony probation for 24 months with a

requirement he participate in a 52-week domestic violence program. One condition of his

probation was that he not violate any law.

       Two months later, defendant was taken into custody after another domestic

violence incident involving the same cohabitant and again charged with a violation of

Penal Code section 273.5. The People petitioned for revocation of probation and remand

of defendant. Following a hearing on the petition held pursuant to People v. Vickers

(1972) 8 Cal.3rd 451, the court found defendant violated his probation and that he was

not amenable to continued probation supervision. It imposed the previously suspended

three-year sentence and found defendant entitled to total credits of 598 days consisting of

299 custody and 299 conduct credits. Defendant appealed and we appointed counsel to

represent him.

                                      DISCUSSION

       Defendant’s counsel has filed a brief under the authority of People v. Wende

(1979) 25 Cal.3d 436 and Anders v. California (1967) 386 U.S 738, which sets forth

statements of the case and facts, and requests this court to independently review the entire

record on appeal.




                                             2
       Counsel also suggests five potentially arguable issues: (i) whether the trial court

improperly allowed hearsay evidence when it permitted a 911 tape to be played and

admitted a text message sent by the victim; (ii) whether the evidence was sufficient to

support revocation of defendant’s probation; (iii) whether the court erred when it denied

reinstatement of defendant’s probation; (iv) whether defendant was sentenced under the

appropriate statute; and, (v) whether defendant was awarded the appropriate number of

presentence custody credits.

       We offered defendant an opportunity to file a personal supplemental brief, which

he has not done.

       Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we have

conducted an independent review of the record and find no arguable issues.

                                     DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICAL REPORTS
                                                                RAMIREZ
                                                                                          P. J.

We concur:

McKINSTER
                          J.

CODRINGTON
                          J.




                                             3